 GOEHRING MEAT COMPANY405Goehring MeatCompanyandWayne ChalkButchers Union LocalNo. 127,Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIOandWayne Chalk. Cases 20-CA-5516and 20-CB-2010June 16, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn March 9, 1970, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer'sDecision.Thereafter, the GeneralCounsel filed exceptions to the Decision and a sup-porting brief, and the Respondent Union filed abrief in support' of the Trial Examiner's Decisionand in answer to the General Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are,hereby affirmed. The Board has considered the,TrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in these cases, andhereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: The issuepresented in these consolidated cases is whether theconduct of Goehring Meat Company in terminatingWayne Chalk at the request of Respondent Unionwas a violation of Section 8(a)(3) and (1) of theNational LaborRelationsAct, herein the Act, onthe part of Goehring Meat Company and of Section8(b)(2) and (1)(A) of the Act on the part ofRespondent Union.'From the entire record, including my observationof the demeanor of the witnesses, and after con-sideration of the briefs filed by the General Counseland the Respondent Union, I make the following:FINDINGS OF FACT1.THE JURISDICTION OF THE BOARDAt all times material herein, Goehring MeatCompany, herein Goehring or Respondent Em-ployer, was a California corporation engaged in thepreparation and distribution of meat products. Dur-ing the course and conduct of its business opera-tions during the past year, Goehring purchased andreceived goods and services valued in excess of$50,000 directly from suppliers located outside theState of California. Goehring is, and at all timesmaterial has been, an employer engaged in com-merce and in operations affecting commerce withinthe meaning of the Act.II.THE LABORORGANIZATION INVOLVEDButchersUnion Local No. 127, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, herein Respondent Union orUnion, is a labor organization within themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed.'The Trial Examiner's findings and conclusions are based, in part, uponcredibility determinations,to which the General Counsel has exceptedAfter a careful review of the record, we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all rele-vant evidence Accordingly, we findno basisfor disturbing those findingsStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A3)A. BackgroundWayne Chalk, the Charging Party, was an em-ployee of Goehring from February 1968 untilMarch 31, 1969, when he was discharged at therequest of the Union allegedly pursuant to theterms of the collective-bargaining agreement in ef-fect between Goehring and the Union. At the timeof Chalk's employment he did not choose to belongto the Union but paid dues during 1968, as requiredby the union-security provision of the collective-'These cases were heard on October 7, 8, and 9, 1969, in Stockton,CaliforniaThe consolidated complaint was issued on May 29, 1969, thecharges in Cases 20-CA-5516 and 20-CB-2010 were both filed on May 8,1969, by Wayne Chalk, an individual Respondent Union's unopposed mo-Von to correct the transcript is granted183 NLRB No. 50 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement in effect between the Unionand Goehring. The recordreflectsthat Chalk con-ceded he was in arrearsin hisdues onoccasion in1968 and there are repeated references in therecord to a controversy concerning tender of duesto the union business agent by Chalk in June 1968.The regular periodic dues for employees in Chalk'sstatus amounted to $10 a month. Thesedues arepayable on the first of each month and becomedelinquent on the 10th day of the month followingthat in which they are payable.'The primary and centralissueto be resolved hererelates to an alleged tender by Chalk of dues on orabout February 10, 1969. Prior to considering theevidence directly relating to that event a peripheralsecondary issue will first be briefly noted.The General Counsel presented evidence that theUnion had leviedan assessmenton employees inChalk's status of a dollar a month extra for themonths of January, February, and March 1969. Theapparent aim of the General Counsel was toestablishChalk was terminated because of hisfailure to tender this assessment in addition to theUnion's alleged erroneous claim that he did not payor tender regular periodic dues. The record reflectsthat about 100 employees covered by the same col-lective-bargaining agreement in addition to Chalkdid not pay the assessment at the time when theUnion requested it. It became necessary for theUnion to send out notices of delinquency to theemployees who had not paid the assessments. Manyindividuals did not make payment untilas late asApril or May 1969. The Union did not request ter-mination of any employees for late payment in thisregard.3Close scrutiny of the record reveals that Chalk'sfailure to pay the dollar assessment for the monthsof January, February, and March 1969 was not areason the Union requested his discharge.The communication of March 4, 1969, from theUnion to Chalk recited that notice was being giventhat he was in arrears for his "regular periodicdues."'A similar form letter was sent to individuals whowere delinquent on their dollar-a-month assess-ments. The record does not indicate any of theseindividualswere delinquent in their "regular2The applicable union-security provision conditions employment onmaintenanceof "good standing" in the Union The provision here involvedis of a type approved by theBoard inKeystoneSupply,121 NLRB 885RespondentEmployer offered proof aimed to showthis requirement of"good standing"was unlawful because the Union and Respondent Em-ployer in the past had treated this requirement as including obligations topay fines to the Union thereby requiring more from an employee under aunion-security provision than permitted by the Act The Respondent Em-ployer in offering this evidence conceded it would be proving its own illegalactionThe General Counsel took the position that the legality of theunion-security provision was not in issueThis offer was initially refused At the end of the hearing the parties wereadvised that the Trial Examiner had reconsidered this question and con-sidered it appropriate to take evidence on the issue raised by RespondentEmployer.Respondent Union appealed and the Board reversed the latterruling bythe Trial Examiner.periodic dues." The record indicates that no onewas suspended for failure to paythe assessments.Since Chalk had not paid his "regular periodicdues," it is apparent that this form letter was ap-propriate for his case whereas it may not have beenin the case of employees who were delinquent onlywith respect tothe assessment.The letter of March 12, 1969, advising Chalk ofhis suspension also recited that he was beingsuspended for failure to pay his "regular periodicdues" for which he was in arrears for January andFebruary 1969. The communication from theUnion to Goehring on March 14, 1969, requestedChalk's suspensionbecause of his failure to pay his"regular periodic dues."Chalk conceded that the alleged statement ofUnion Representative Bohnack discussed below, inmore detail, referring to a dollar-a-month assess-ment in the alleged conversation on February 10,1969, was the only occasion that Bohnack hadmentionedthe assessmentto him, although he alsotestified that there had been many verbal exchangesbetween himself and Bohnack about dues pay-ments.The occurrence of the conversation onFebruary 10, 1969, when Chalk claimed he ten-dered duesto Union BusinessRepresentative Boh-nack, is in dispute. The findings made below areconsistentwith the fact that the termination ofChalk was not requested because of his failure topay the dollar-a-monthassessmentfor January,February, and March 1969. Benjamin Goehring,Respondent Employer's part owner and president,testified that he was informed that Chalk had notpaid his dues and had no choice but to terminatehim. Goehring did not mentionthe assessment. Inaddition, the testimony of Henry Bohnack, theunion businessrepresentative, is credited to the ef-fect that he would not have terminated Chalk ifChalk had, in fact, tendered the regular periodicduesonoraboutFebruary 10, 1969.Thistestimony of Bohnack is consistent with the factthatmany other employees had been delinquentconsiderably more than Chalk in paying the extraassessmentand the Union did not request their ter-mination.Accordingly, the question of whether or notChalk tendered the extra dollar-a-month assess-9The attitude of theGoehringemployeescharged the extra assessmentmay begauged from the testimonyof Lee Brewer,the individual Goehringdelegated to represent him in routine dealings withthe Union.Brewerdesignated his position as "personnel and sales clerk"His duties includedrepresentingGoehringconcerning matters arising with theUnion and deal-ing with the union representative.Brewer testified as follows relative to thedollar-a-monthassessmentfor January, February, and March 1969:We had just gone through an upsetting period where the other em-ployees had beenassessed or the dues had been increased a dollar amonth,and the plant-a hundredfiftypeople-were upset becausethey werecharged an additionaldollar for those 3months as an assess-ment Andsomeof them didn't want topay it, someof them did Therewas alot of conversation about it.See attachedAPPENDIX. GOEHRING MEAT COMPANYment for January and February is irrelevant, sincethe Union requested his termination only for his al-leged failure to pay his regular periodic dues of $10amonth, which Chalk claims he tendered forJanuary and February 1969, and which the Unioncontends he did not so tender.5B.The Alleged Tenderof Dues by Chalk1.The evidenceChalk claims that on or about February 10,1969,6 about 11 or 11:30 in the morning, he walkedup to Henry Bohnack, the union business represen-tative, and attempted to hand him a $20 bill, statinghe wanted to pay his January and February dues.According to Chalk, Bohnack replied:Icannot take the money from you, becauseyou are still not a member of the Union, andbesides that, your dues for January, Februaryand March are $11 and we are going to getyou.Chalk also testified that an employee namedAnthony Malone then came up to him and askedhim, "What is the deal?" and Chalk replied, "Hewon't take my union dues."Chalk further testified that this was the first occa-sion that he had heard that dues for January,February, and March had been increased to $11from $10.'As corroboration for Chalk's account of an al-leged tender of dues, General Counsel offeredAnthony Malone as a witness.Malone had been employed as a mechanic byGoehring from September 1968 to April 1969.During this periodmechanicsemployedbyGoehring were not represented by a labor organiza-tion.At the time of his testimony, October 1969,Malone was employed as a shop foreman foranother employer.Malone testified that on or about February 15 hewas working under a truck and about 9:30 or 10a.m. he heard some loud talking and heard Chalksay, "Here it is, take it" and then he heard HenryBohnack reply, "No, I don't want it." This was theextent of the conversation that Malone allegedlyheard.When he came out from working under thetruck, he testified he saw Bohnack walking awayand saw some paper money in Chalk's hand andthat he said to Chalk, "Wayne, if you are givingaway your money, how about giving me some? Atwhich time, he [Chalk] said nothing and that wasit. "As further corroboration of Chalk's version ofthe alleged tender, the General Counsel asserts in'The statementattributed to Bohnack in the alleged conversation ofFebruary 10 with Chalk isthe only evidence thatChalk's discharge mayhave been keyed to his failure to pay the assessment,along with dues Forreasonsdevelopedbelow it was found this conversation did not occur nordid Bohnack make the statement attributed to him6On cross-examination,Chalk doubted very seriouslywhether this al-leged eventcouldhave been after February 15407his brief that Russell Medina, Chalk's foreman, waspresent on this occasion. A careful reading of therecord at best supports a finding that Medina ob-served Chalk make a tender of dues in June 1968,and at no time in 1969.General Counsel cites two record references tosupport his contention of Medina's presence on theoccasion of the alleged dues tender in 1969. Thefirstdeals only with Medina's supervisory status.The second refers to the testimony of BenjaminGoehring, part owner and president of RespondentEmployer. Goehring's testimony in no way relatesto Medina's presence on the occasion of the allegedtender in February 1969. It is true that, in answerto a leading question by his counsel, Goehringtestified thatMedina told him of the tender byChalk in March 1969. The record reflects Goehringdelegated the bulk of the responsibility for dealingwith the Union to Brewer and was so busy in con-nection with other matters that Brewer would re-port to him during such brief intervals as Goehringcould spare from his other responsibilities, and con-sequently depended on Brewer's reports for hisknowledge of matters involving the Union. Contra-ry to the General Counsel's interpretation ofGoehring's testimony, I find Goehring placed thereport of the alleged tender in March 1969 notbecause he had any knowledge of this date or oc-currence but because he mistakenly thought thequestion of his counsel suggested this date, or hewas inaccurate in recalling what Brewer had re-ported to him. Brewer and Chalk's foreman,Medina, in their testimony, negate any knowledgeof a tender by Chalk in any part of 1969, includingMarch. In sum the record does not support the con-tention that any report of an alleged tender byChalk in February 1969 or in the year 1969 wasmade to Goehring. Certainly the record does notsupport the contention of the General Counsel tothe effect that Medina witnessed the tender at anytime in 1969.Henry Bohnack, the union business representa-tive to whom the alleged tender was made, testifiedthat his records reflected that he was attending aconvention from February 9 through 12. He alsorecalled that he was not at the Goehring plantbetween February 6, and 18, 1969. Bohnack deniedthat any tender of dues was made by Chalk in 1969and in effect denies the testimony of Malone as wellas Chalk. Bohnack appeared to be a candid andconscientious witness and his testimony is credited.As noted previously on March 4, 1969, theUnion addressed a communication to Chalk advis-ing him that he was in arrears for his regularperiodic dues for the months of January and'Chalk's lackof credibilityin this respect and also as beanng on the ceh-tral issueof tender of duesis reflectedby LeeBrewer's testimony,creditedand uncontradicted in this connection Brewer'stestimonymade it plainthat the subject of the assessment was commonknowledge in the plant andthere wasa lot of "conversation" about it That Chalk would be unaware ofthe assessmenton February 10, 1969, inthe context of the eventspresented here,is plainly incredible 408DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 1969. This communication informedChalk that he would be suspended unless he paidthe regular periodic dues for January and February1969 by March 12, 1969.Chalk concededin histestimony that after the al-leged tender to Bohnack, on February 10, 1969, hemade no further attempt to contact the Union orany union representatives.He alsotestified that hemade no further attempt to pay his dues althoughhe had paid his dues for November and December1968 by mailing a check to the Union. He alsotestified that after receiving the communication ofMarch 4, 1969, advising him that he would besuspendedunlesshe paid the regular periodic duesfor January and February 1969, he still made nofurther effort to pay the dues or to talk to anyone inthe Union.On March 12, 1969, the Union advised Chalk inanothercommunicationthathehadbeensuspended for failure to pay his regular periodicdues.After receipt of this communication Chalkstilldid not make any attempt to discuss anyproblem that may have existed concerning his dueswith union officials.On March 14, 1969, the Union sent a letter toGoehringrequestingChalk's discharge under theterms of theunion-security provision of the collec-tive-bargingingagreementbecauseofChalk'sfailure to pay his regular periodic dues. Chalk wasshown this letter by his foreman, Russ Medina, onMarch 15, 1969, and also discussed this with Per-sonnelClerk Brewer and was given 2 weeks bythem to regain his good standing with the Union.Despite this, Chalk still made no effort to discussthe question of dues or his continued employmentwith the Union.8 When Chalk was shown the letterof the Union requesting his discharge by Medina,he asked to see Brewer. Chalk claims he toldBrewer he had tried to tender his dues but they hadbeen rejected. Brewer testified that Chalk had toldhim he had tried to pay his dues without specifyinga time.Brewer acknowledged he didn't knowwhetherChalk's reference to tender of duesreferred to 1968 or 1969.Brewer and Benjamin Goehring and Medina alltestified that the reason Chalk was given 2 weeks ofemployment after March 15 was to regain his goodstandingwith the Union. Nevertheless, Chalk stillmade no attempt to pay his dues or discuss theproblem with any union representative.After Chalk had been notified by Medina andBrewer that the Union had requested his discharge,he did not tell them that Malone had been a witnessto the alleged tender although he told them he hadmade a tender of his dues to Bohnack. Nor duringthe ensuing 2 weeks when he was still employed at8Although the Union's letter requested Chalk's discharge without anylimitation,Goehring unilaterally gave Chalk 2 weeks to regain his goodstanding with the Union The Union and Henry Bohnack acquiesced in thisaction by Goehring This is reflected in Brewer's statement to Union Busi-ness Representative Bohnack that he had given Chalk 2 weeks "to get him-Goehring's did he advise them that Malone hadbeen a witness to the alleged tender.2.Discussion of evidence relating to alleged tenderof duesThere is a considerable variance in the versionsof Chalk and Malone relating to the conversationbetween Chalk and Bohnack, the union businessrepresentative to whom the alleged tender oc-curred.Malone testified that Chalk did not say what thealleged tender was for. Chalk testified he toldMalone, "he won't take my Union dues."Although Malone testified that this conversationbetween Bohnack and Chalk was conducted in loudvoices and that he heard Chalk say, "Here it is,take it" and he heard Bohnack say, "No, I don'twant it," he nevertheless did not hear Bohnackmake the statements that Chalk attributes to him asfollows:"Icannot take the money from youbecause I heard you are still not a member of theUnion and besides that your dues for January,March and Februaryare $11 and we are going toget you."There is nothing in the record to explain whyMalone did not hear the alleged statement Chalkattributed to Bohnack if he heard Bohnack say,"No, I don't want it." This adds to the dubiety ofthe occurrence of the alleged conversation in-asmuch as the portion Chalk claims which Maloneallegedly did not hear had reference to dues forJanuary, February, and March 1969, and also con-tained a threat.As previously noted Chalk's credibility in deny-ing that he had previously heard that dues wereraised to $11 for the months of January, February,and March is impaired since the record indicatesthat there was a lot of "conversation" about thematter in the plant and that most of the work forcewas dissatisfied with the additional assessment of $1a month.As noted above Henry Bohnack appeared to be acareful and conscientious witness. This is supportedby Benjamin Goehring's testimony that he haddealings with Henry Bohnack over the years andfelt he would not lie.When Chalk, in the course of his testimony, wasasked why, after his alleged tender of February 10,1969, he made no further effort to pay the dues ordiscuss the problem with union officials, his ex-planation was that the check had been returned onmany occasions when he had attempted to pay hisdues by check. Even assuming this were true, healso testified that he had mailed his dues in theform of a check for the months of November andself shaped-up or shipped-out," and Bohnack did not question this deci-sionFurther,during the 2-week period afterMarch 15, 1969, Brewerasked Bohnack ifChalk hadpaid his dues and Bohnack answered that hehad not,but did not requestChalk's discharge prior to the expiration of the2-week period GOEHRING MEAT COMPANYDecember 1968, and the dues had not beenreturned for these months. Also, after asserting thereturn of dues by mail was the reason for his failureto again tender them after February 10, 1969, hefailed to cite a single example of this although hewas given an opportunity in the course of histestimony to do so.In summary, the reasons for rejecting Chalk'stestimony that he made an alleged tender of dues toHenry Bohnack on or about February 10 includethe following:1.He was not candid or credible in asserting thathe had not heard of the $1-a-month assessment forJanuary,February, andMarch 1969 prior toFebruary 10, 1969.2.His explanation as to his failure to tender duesfor January and February by mail is unpersuasiveand not credible, particularly since the Union hadaccepted his payment of dues for November andDecember 1968.3.The failure of Malone's testimony to cor-roborate significant aspects of Chalk's version ofthe alleged conversation between Chalk and Boh-nack on February 10, 1969, is attributed to the factthat the conversation did not occur rather than to adifference in the memory of Chalk and Malone.4.Chalk's failure to tell Medina or Brewer thatMalone was a witness to his alleged tender is afurther indication of the lack of reliability to be at-tached to his testimony. He told them he had madethe tender and was aware that the retention of hisjob depended on their believing him. Despite thishe did not mention what he claimed at the hearing,namely, that there was a witness who asked himabout his offering money to Bohnack in February1969. If Malone had been a witness as claimed, itseems more than likely that Chalk would have toldMedina and Brewer of this as his job depended ontheir believing him.5.As a further reason for finding that the allegedconversation by Chalk in which the dues were ten-dered on or about February 10, 1969, did not occuristhe credited testimony of Bohnack. Bohnack'sdemeanor as a witness and his account of his activi-ties, ruling out his presence at the plant when Chalkclaimed he was there, was persuasive and credible.Concluding FindingsInasmuch as Chalk had not tendered or paid hisregular or periodic dues for the months of Januaryand February 1969, the Union's request for his ter-mination in its letter of March 12, 1969, was ap-propriate action under a lawful collective-bargain-ing agreement. Chalk's termination pursuant tosuch a request was not a violation of the Act on thepartofRespondent Employer or RespondentUnion.CONCLUSIONS OF LAW1.Goehring Meat Company is an employer andthe Union is a labor organization within the mean-ing of the Act.4092.Goehring Meat Company is an employer en-gaged in commerce and in an operation affectingcommerce within the meaning of the Act.3.GoehringMeat Company has not violatedSection 8(a)(3) or (I) of the Act.4.Respondent Union has not violated Section8(b)(2) and (1)(A) of the Act.RECOMMENDED ORDERIt is recommended that the consolidated com-plaint herein be dismissed in its entirety.APPENDIXAMALGAMATED MEAT CUTTERS &BUTCHER WORKMENOF NORTH AMERICA, AFL-CIOLOCAL NO. 127March 4, 1969TO: Mr. Wayne ChalkNotice is hereby given that you arein arrearsfor regular periodic dues for the months ofJanuary and February, 1969,and the samemust be paid on or beforefl4arch 10,1969, oryou will automatically become suspended pur-suant to Article VII, Sections 1 and 2 of theConstitution and Bylaws of Amalgamated MeatCutters and Butcher Workmen of North Amer-ica, AFL-CIO, and Butcher's Union, Local No.127 which reads as follows:"Section 1. Non-Payment of Dues - Suspen-sion for:Membership dues are payable in ad-vance and those not having paid their dues bythe tenth day of the second month shall uponnotice stand suspended and shall be deprivedof all benefits of the Union for six months afterrejoining the Local Union. He shall also besubject to any other action that may bedecreed by the International Union and LocalUnion, after he has been permitted to rejointhe Local Union.Section 2. Rejoining Local Union - SuspendedMember'sRequirements to:A suspendedmember wishing to rejoin the organizationmust reapply for membership in the organiza-tion and must accompany his application withthe sum of$75.00DOLLARS as a reinstate-ment fee."It is sincerely hoped thatimmediate action willbe taken by you to avoidsuspension and tomaintainthe benefits of union membership.Yours fraternally,R. LautermilchSecretary